Citation Nr: 0935610	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-12 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of L5 chip fracture.  

2.  Entitlement to a compensable rating for right lower 
extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1987 to July 1990.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an August 2006 
rating decision of the Huntington, West Virginia Department 
of Veterans Affairs (VA) Regional Office (RO), that, in 
pertinent part, continued a 40 percent rating for residuals 
of L5 chip fracture, and assigned a separate 0 percent rating 
for right lower extremity radiculopathy as a neurological 
manifestation of the low back disability.  A Travel Board 
hearing before the undersigned was held at the Philadelphia, 
Pennsylvania RO in January 2009; a transcript of the hearing 
is associated with the Veteran's claims file.  This case was 
before the Board in March 2009 when it was remanded for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.  


REMAND

The Board's March 2009 remand instructed the RO to arrange 
for an orthopedic examination of the Veteran to determine the 
current severity of his residuals of chip fracture at L5 with 
right lower extremity radiculopathy.  

Review of the record reveals that the Veteran was originally 
scheduled for a VA examination on June 12, 2009.  The 
examination was cancelled by the examining facility due to 
error.  It was rescheduled for June 15, 2009; the Veteran 
failed to appear.  A June 19, 2009 report of contact notes 
that the Veteran stated he did not appear for the examination 
because the notice to report was not timely.  It was 
suggested by the contact person that the examination be 
rescheduled; instead, the matter was returned to the Board.  

The communication advising the Veteran that he was scheduled 
for examination on June 15, 2009 is not associated with the 
claims file.  However, given the short time intervals between 
the initial scheduled date of examination (cancelled by the 
examining facility) and the rescheduled date and contact with 
the Veteran (when he indicated he did not receive timely 
notice of the examination), his explanation that he did not 
appear for examination because he did not receive timely 
notice is plausible, and is good cause for the failure to 
appear.  Consequently, he must be rescheduled, as requested.  

In addition, the Veteran testified at the hearing before the 
Board in January 2009 that he has been receiving private 
treatment for his service connected low back disability.  The 
most recent treatment records associated with the claims file 
are dated in April 2006.  Records of contemporaneous 
treatment were sought in the Board's treatment.  In 
compliance with the Board's request, the RO (in April 2009) 
asked the Veteran to identify his treatment-providers, and to 
provide releases for records of the private treatment.  He 
did not respond.  

The Veteran is advised that under 38 C.F.R. § 3.158(a), when 
evidence requested in connection with a claim for increase 
(which would include identification, and releases for, 
private treatment records) is not furnished within a year of 
the request, the claim will [emphasis added] be considered 
abandoned.  

Notably, staged ratings may be for consideration.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's cooperation 
(identifying sources and providing any 
necessary releases), the RO should secure 
for the record copies of the complete 
clinical records (those not already 
associated with the claims file) of all 
treatment (and specifically the private 
treatment he reported at the hearing) he 
has received for his service-connected low 
back disability since April 2006.  If he 
does not respond to the request for 
identifying information and releases 
within one year of when it was initially 
made (in April 2009), the matter should be 
processed under 38 C.F.R. § 3.158(a).

2.  If the Veteran responds, after his 
treatment records are secured, the RO 
should arrange for the Veteran to be 
rescheduled for an orthopedic examination 
(with neurological consult if deemed 
indicated by the orthopedic examiner) to 
determine the current severity of his 
residuals of chip fracture at L5 with 
right lower extremity radiculopathy.  The 
Veteran should be advised that a failure 
(without good cause) to report for the 
rescheduled examination would result in a 
denial of his claim under 38 C.F.R. 
§ 3.655.  The Veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination.  Any indicated tests 
or studies should be completed.  The 
findings reported should specifically 
include whether the spine is ankylosed, 
and whether there are any further (in 
addition to the right lower extremity) 
neurological manifestations (if so, the 
examiner should describe their nature, 
severity, and frequency in detail).  The 
examiner should ascertain whether the low 
back disability has caused any 
incapacitating episodes (periods of bed 
rest prescribed by a physician) and, if 
so, note their durations and frequency.  
The examiner should also opine whether the 
service connected right lower extremity 
neurological manifestations are best 
described as neuritis, neuralgia, or 
complete or incomplete paralysis, note the 
degree of severity of the manifestations, 
and identify the functional impairment due 
to such manifestations.  The examiner must 
explain the rationale for all opinions 
given.  

3.  The RO should then re-adjudicate the 
claims (to include consideration of 
"staged" ratings if indicated by the 
record, and processing under 38 C.F.R. 
§ 3.655(b), if indicated).  If either 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

